DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4, 7 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 4, due to the ambiguities and confusion in claim 4, no art has been applied thereto, see In re Steele, 49 CCPA 1295, 305 F.2d 859, 134 USPQ 292 (1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970). The examiner will not speculate as to the intended meaning.  It is unclear what is meant by “using respective metallic structures comparable in size” or the range of coverage of the term “comparable”.
In regards to claims 7 and 12, “respective clevis and tang-type fasteners” and “clevis-type fastener”, respectively, renders the limitations indefinite as, the phrase "type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunneke et al. (US Publication 2011/0033230).
In regards to claims 1-5 and 7-9, Brunneke et al. discloses the claimed limitations including a method for assembling a control arm for a vehicle, comprising:
providing a first segment (2 or 2a) having a first connecting feature and a second segment (3 or 3a) having a second connecting feature;
aligning the first and second connecting features to form an aperture (4);
press-fitting (Reference is made to Paragraph 0013) a bushing (5; Reference is made to Paragraph 0031) into the aperture; and
swaging (Reference is made to Paragraph 0016) the press-fitted bushing, wherein the press-fitting and the swaging maintain, via the bushing, an independent connection between the first and second segments sufficient to accommodate expected operating loads when the control arm is assembled into the vehicle (Reference is made to Paragraphs 0007-0011);

further comprising additively manufacturing the first and second segments (Examiner notes that “additively manufacturing” while including processes like 3D printing also encompasses processes like welding, press-fitting and swaging);
wherein the first and second connecting features comprise one or more rings (20; Reference is made to Paragraphs 0034-0036);
wherein the first and second connecting features comprise respective clevis and tang-type fasteners (Examiner notes that the ends of the prior art are both tang like);
wherein an outer surface of the bushing comprises a ridge (rolled edge or features 9 or 10) configured to fit into a corresponding recess present in the first or second connection feature;
wherein the swaging (Reference is made to Paragraph 0016) further comprises compressing the ridge into the recess to increase a connection strength between the first and second segments.

In regards to claims 10-13, Brunneke et al. discloses the claimed limitations including a method for assembling a control arm for a vehicle, comprising:
additively manufacturing (Examiner notes that “additively manufacturing”, while including processes like 3D printing, also encompasses processes like welding, press-fitting and swaging) a first segment (2 or 2a) comprising a first connection feature and a second segment (3 or 3a) comprising a second connection feature;
aligning the first and second connection features in a manner that causes an aperture (4) to extend at least partially through the first and second connection features;

swaging the press-fitted bushing (Reference is made to Paragraph 0016), wherein the press-fitting and the swaging maintain, via the bushing, an independent connection between the first and second segments sufficient to accommodate expected operating loads when the control arm is assembled into the vehicle (Reference is made to Paragraphs 0013-0017);
further comprising additively manufacturing one or more recesses in at least one of the first and second segments, the recesses being configured to receive material from the bushing during the swaging (Reference is made to Paragraph 0016);
wherein the additively manufacturing further comprises forming the first connection feature as a clevis-type fastener and forming the second connection feature as a tang (Reference is made to Figures 3 and 4; Examiner notes that the tang ends could be considered “clevis-type fasteners”, especially since it is unclear what is encompassed by the term “type”); and,
wherein the additively manufacturing further comprises forming a ridge on an inner portion of the second connection feature, a surface of the ridge arranged to receive a portion of the first connection feature during the aligning (e.g. central segment 13; Reference is made to Figure 3). 

In regards to claims 14-15 and 17-20, Brunneke et al. discloses the claimed limitations including a control arm assembly for a vehicle, comprising:
a first segment comprising a first connection feature at one end;

a bushing (5 or 15) press fit and swaged (Reference is made to Paragraphs 0013, 0016 and 0041) through the aperture to thereby form a generally wishbone shaped base at the one end, the bushing being configured to provide an independent connection between the first and second segments sufficient to accommodate expected operating loads when the control arm is assembled into the vehicle (Reference is made to Paragraphs 0011-0019);
further comprising: third and fourth connection features arranged at ends of the respective first and second segments opposite the one end and configured to interface with a component in the vehicle (Reference is made to Figures 1 and 5);
wherein the second segment comprises a ridge (Reference is made to Figures 3-5) arranged between an inner portion of the second connecting feature and the second segment, the ridge configured to receive a portion of the first connecting feature;
wherein the first segment comprises one or more recesses in which a portion of the swaged bushing is formed (Reference is made to Paragraph 0016 and 0041 and Figures 2-3; Examiner notes that the outer surface along which 16 and 17 are applied are recessed relative to the arm sections to a height where the rolled edges may be properly applied);
wherein the first and second segments are configured to minimize out-of-plane loads with respect to a geometry of the control arm assembly (Examiner notes that “configured to minimize” is a relative term and as an intended function of the segments 
wherein the first and second segments comprise additively manufactured segments.
Allowable Subject Matter
Claim(s) 6 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hudler (US Publication 2014/0225343) discloses a bearing sleeve worked into connection with bearing openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616